Citation Nr: 9922514	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss, bilateral tinnitus, and dizziness (vertigo).

2.  Entitlement to an increased disability rating for left 
ear hearing loss, currently rated as 10 percent disabling.

3.  Entitlement to an increased disability rating for left 
ear otitis media, postoperative mastoidectomy, currently 
rated as noncompensable.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefits sought 
on appeal.

As explained in the first part of this decision, the 
veteran's claim for entitlement to service connection for 
right ear hearing loss, bilateral tinnitus, and vertigo, is 
reopened.  However, the issues of entitlement to service 
connection for right ear hearing loss, bilateral tinnitus, 
and vertigo, and entitlement to an increased disability 
rating for left ear otitis media, postoperative 
mastoidectomy, will be addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  An unappealed RO rating decision rendered in February 
1993 denied service connection for right ear hearing loss, 
bilateral tinnitus, and vertigo.

2.  The evidence associated with the record since the 
February 1993 rating decision constitutes new and material 
evidence because it bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran is service-connected for hearing loss in the 
left ear.


CONCLUSIONS OF LAW

1.  An RO rating decision in February 1993, which denied 
entitlement to service connection for right ear hearing loss, 
bilateral tinnitus, and vertigo, is a final decision.  
38 U.S.C.A. § 7105 (West 1991). 

2.  New and material evidence since the February 1993 rating 
decision having been submitted, the veteran's claim of 
service connection for right ear hearing loss, bilateral 
tinnitus, and vertigo, is reopened.  38 C.F.R. § 3.156(a) 
(1998).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected left ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.85, 4.87a, Tables VI and VII (1998); 
VAOPGCPREC 32-97 (August 29, 1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss, 
bilateral tinnitus, and vertigo

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Secondly, if 
new and material evidence has been presented, then immediately 
upon reopening the veteran's claim, the VA must determine 
whether the claim is well-grounded under 38 U.S.C.A. 
§ 5107(a).  In making this determination, all of the evidence 
of record is to be considered and presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, 
if the claim is found to be well grounded, then the merits of 
the claim may be evaluated after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met. 

With regard to the first step, the Board notes that the 
evidence associated with the claims file since February 1993 
consists of the following: VA treatment records for the 
period February 1992 to June 1992; a June 1992 VA 
audiological evaluation; a February 1996 VA audiological 
examination report; a December 1996 VA audiological/ear 
disease examination report; and the veteran's variously dated 
written statements and February 1997 RO hearing testimony. 

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim is reopened.


II.  Increased rating for left ear hearing loss

With regard to the veteran's left ear hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  VA audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.87) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.87) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V" and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent, and the 
diagnostic code is 6103.  See 38 C.F.R. §§ 4.85(b), 4.87, 
Diagnostic Code 616100.  

However, in situations where service connection is in effect 
for only one ear (as in this case) and the appellant does not 
have total deafness in both ears (as in this case), the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  See VAOPGCPREC 32-97 (August 29, 1997). Under 
such circumstances, there is no provision for assigning a 
rating in excess of 10 percent regardless of the severity of 
the service-connected hearing loss.  38 C.F.R Part 4, Table 
VII.  In other words, as long as service connection is not 
established for right ear hearing loss, and as long as the 
veteran is not totally deaf in both ears, applicable 
regulations simply do not provide for a rating in excess of 
the current 10 percent.  

Therefore, the Board concludes that there is no legal basis 
for entitlement to an increased disability rating for 
service-connected left ear hearing loss.  However, if the RO 
should grant service connection for hearing loss of the right 
ear following the development set forth in the remand portion 
of this decision, then evaluation of the hearing loss as a 
bilateral condition will have to be accomplished, thereby 
negating the affect of the 10 percent rating for a unilateral 
hearing loss.


ORDER

The veteran's claim of entitlement to service connection for 
right ear hearing loss, bilateral tinnitus, and vertigo is 
reopened.

A disability rating in excess of 10 percent for left ear 
hearing loss, is denied.





REMAND

A preliminary review of the record discloses that additional 
action by the RO is required prior to further Board review of 
the veteran's claim.  The Board notes that the veteran 
submitted relevant medical records subsequent to receipt of 
his claims folder by the Board.  This additional evidence, 
which consists of a December 1998 VA medical study relevant 
to the veteran's claim of vertigo, was submitted within a 
period of ninety days following the mailing of notice to the 
appellant that his appeal had been certified to the Board for 
appellate review, and that the appellate record had been 
transferred to the Board.  See 38 C.F.R. § 20.1304(a) (1998).  
The record does not reflect that this additional evidence has 
been considered by the RO, nor that a waiver of such 
consideration has been requested.  The Board regrets the 
delay associated with this Remand, but recognizes that the 
mandate of 38 C.F.R. § 20.1304 is not optional.  Under the 
Board's rules of practice, "[a]ny pertinent evidence 
submitted by the appellant ... which is accepted by the Board 
... must be referred to the agency of original jurisdiction for 
review and preparation of a supplemental statement of the 
case unless this procedural right is waived ... " 38 C.F.R. 
§ 20.1304(c).

The veteran contends he has incurred right ear hearing loss, 
bilateral tinnitus, and vertigo as a result of acoustic 
trauma incurred during service.  In addition, the veteran 
contends that he is entitled to a compensable disability 
rating for his left ear otitis media, postoperative 
mastoidectomy.  

In connection with these contentions, the veteran stated in 
his February 1997 RO hearing testimony that he received 
ongoing treatment for his multiple ear complaints at various 
VA establishments, specifically, the Jefferson Barracks, at 
John Cochran, and at Marion.  

With regard to the veteran's claim for an increased 
disability rating for left ear otitis media, postoperative 
mastoidectomy, it is well grounded under 38 U.S.C.A. 
§ 5107(a); See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Therefore, VA has a duty to assist the veteran in developing 
his claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

Indeed, a further review of the claims file reveals evidence 
suggesting that the veteran's service-connected disabilities 
of chronic left ear otitis media, postoperative 
mastoidectomy, and left ear hearing loss, were incurred 
during service as a result of acoustic trauma.  Although the 
service medical records (SMRs) themselves do not note that 
the veteran sustained acoustic trauma, several VA examination 
reports in the years just subsequent to service, starting in 
June 1949, attribute the veteran's chronic left ear otitis 
media, postoperative mastoidectomy, and left ear hearing 
loss, to acoustic trauma in service.  The evident existence 
of acoustic trauma in service is relevant to the issue of 
whether any current right ear hearing loss, bilateral 
tinnitus, or vertigo, is related to service. 

The February 1996 VA audiological examination report stated 
the veteran exhibited tinnitus.  There was mild to severe 
sloping sensorineural hearing loss above 500HZ in the right 
ear, with good speech discrimination.  The left ear revealed 
severe to profound mixed hearing loss with fair speech 
discrimination. 

The December 1996 VA audiological/ear disease examination 
report's diagnosis included "[b]ilateral neurosensory 
hearing loss and intermittent tinnitus since the 1940's... [and 
that he] still intermittently has recurrent bouts of left 
otitis [media]."

This evidence leads the Board to conclude that the veteran's 
claim for service connection for right ear hearing loss, 
bilateral tinnitus, and vertigo, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran has 
presented a claim that is plausible.  Once a claim becomes 
well grounded, the duty to assist the veteran in developing 
his claim attaches.  See generally Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should retrieve and associate 
with the claims file any and all medical 
records relating to the veteran's 
complaints chronic left ear otitis media, 
right ear hearing loss, bilateral 
tinnitus, and vertigo - from the VA 
clinics at the Jefferson Barracks, John 
Cochran, and Marion since December - that 
are not already of record. 

2.  The RO should review and consider the 
December 1998 VA medical study relevant 
to the veteran's complaints of vertigo.

3.  After obtaining and reviewing the 
aforementioned records, the veteran 
should be afforded comprehensive VA 
audiological/ear disease examination 
incorporating all indicated studies and 
tests.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any right ear hearing 
loss, bilateral tinnitus, and vertigo, 
were incurred as a result of acoustic 
trauma sustained during service, directly 
or secondarily.  It is imperative that 
the claims file be made available, to and 
be examined by, the examiner in 
connection with his examinations, and 
that all tests and studies deemed 
necessary should be accomplished. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence and the Board's decision that the claim 
of service connection for right ear hearing loss, bilateral 
tinnitus, and dizziness is reopened.   If the benefits sought 
are not granted, the veteran and her representative should be 
furnished a supplemental statement of the case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to consider newly submitted 
evidence, obtain additional development, provide for a 
comprehensive VA examination, and adjudicate a reopened claim 
on the merits.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with her 
current appeal.  No action is required of the appellant until 
she is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










